            Case 2:20-cv-00656-JB-CG Document 3 Filed 07/14/20 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

NATHAN DICKEY,

       Plaintiff,

v.                                                                CV No. 20-656 JB/CG

CURRY COUNTY ADULT
DETENTION CENTER,

       Defendant.

                                ORDER TO CURE DEFICIENCY

       THIS MATTER is before the Court on Plaintiff’s Prisoner Civil Rights Complaint, (Doc.

1). The Court finds the filing is deficient because Plaintiff failed to prepay the $400 filing fee,

or alternatively, file a motion to proceed in forma pauperis along with a six-month account

statement. See 28 U.S.C. § 1915(a)(2). Plaintiff must cure this deficiency by August 13, 2020.

All filings must include the case number (20-cv-656 JB-CG). The failure to timely comply with

this Order will result in dismissal of this case without further notice.

       IT IS THEREFORE ORDERED that by August 13, 2020, Plaintiff must prepay the

$400 filing fee, or alternatively, file a motion to proceed in forma pauperis. Any in forma

pauperis motion must attach an inmate account statement reflecting transactions between

January 2, 2020 and July 2, 2020.

       IT IS FURTHER ORDERED that the Clerk’s Office shall send Plaintiff a form motion to

proceed in forma pauperis.

       IT IS SO ORDERED.



                                    ______________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
